11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Nolberto Ortega, Jr. a/k/a Albert               * From the 266th District Court
Ortega, Jr. a/k/a Nolbert Ortega, Jr.,            of Erath County,
                                                  Trial Court No. CR14715.

Vs. No. 11-17-00036-CR                          * January 31, 2019

The State of Texas,                             * Memorandum Opinion by Wright, S.C.J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Willson, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.